STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISIANA NO. 2022 KW 0871
VERSUS

DERODRICK DONNELL SPURLOCK OCTOBER 11, 2022
In Re: DeRodrick Donnell Spurlock, applying for supervisory

writs, 22nd Judicial District Court, Parish of
Washington, No. Unknown.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT DENIED. This application appears to be a motion to be
relieved of the sex offender registration and notifications
requirements pursuant to La. R.S. 15:542(F) (2) filed here first.
Because there is no indication the motion has been filed in the
district court, this writ presents nothing for this court to
review. Relator should first seek relief in the district court.

VGW
EW

Guidry, J., dissents. T would transfer the writ
application to the district court for consideration as a motion
to be relieved of the sex offender registration and
notifications requirements pursuant to La. R.S. 15:542(F) (2).

COURT OF APPEAL, FIRST CIRCUIT

ASaQ

DEPUTY CLERK OF COURT
FOR THE COURT